DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group I, claims 93-112 in the reply filed on 2/16/22 is acknowledged.
Claims 93-112 are currently pending, elected, and examined on the merits. 
Claim Interpretation
In the instant case, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure. For example, “bioprinted” does not appear to confer any structural limitations which would not be obtained by using other methodologies to construct the intestinal tissue model. Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 97, and 108-110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 97 contains the limitation “wherein the model comprises tissue”. It is unclear if this limitation is referring the layer of intestinal interstitial tissue or an additional tissue contained in the model. 
Claim 108 recites the limitation "the intestinal tissue layer". There is insufficient antecedent basis for this limitation in the claim.
Claim 109 recites the limitation "the model". There is insufficient antecedent basis for this limitation in the claim.
The term “normal” in claim 110 is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this limitation is interpreted as comprising “at least one first region that comprises , wherein at least one of the layers of the first region comprises cells from a healthy donor, and at least one second region that comprises layers of intestinal interstitial tissue and intestinal epithelial cells, wherein at least one of , and wherein the first region is different from the second region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 93-112 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al (US Publication No. 2014/0038279, hereinafter Ingber) in view of Chen et al (Robust bioengineered 3D functional human intestinal epithelium. Scientific Reports, Vol 5 (2015) 13708., hereinafter Chen).

In some embodiments, the membrane is positioned such that it divides the device into two chambers (para 13). The membrane may be porous, allowing for transmigration of cells, such as immune cells, across the membrane (para 72). The structures of the cell culture system may be 3D printed (para 86). The second channel may contain endothelial cells, connective tissue cells, immune cells, stem cells and/or muscle cells disposed on the membrane (para 13, 104-105, 107, Fig. 6). Connective tissue cells include mesenchymal cells, such as fibroblasts, and muscle cells 104-105, 107). Immune cells include dendritic cells, macrophages, monocytes, granulocytes (neutrophils, basophils, and eosinophils), or lymphocytes (para 104-106). Cells may be obtained from animal with an intestinal disease or disorder, such as celiac, Crohn’s, ulcerative colitis, irritable bowel syndrome, or intestinal cancer (para 103, 105, 119). Preferably, the epithelial cells are attached in one or more layers of cells, such as three layers thick (para 103). The cells contained within the second chamber may likewise be present in one or more layers (para 105). 
Ingber does not explicitly disclose that the intestinal epithelial cells may be obtained from a healthy donor. However, Ingber discloses that the epithelial cells may be primary epithelial cells, or that the cells may be obtained from an animal with an intestinal disease or disorder (para 12, 103). As cells may either be obtained from a healthy source or a non-healthy source, it would be obvious to one of ordinary skill in the art to try using cells from a healthy source, with a reasonable expectation that an intestinal tissue model would be produced. 
Ingber does not disclose that the intestinal interstitial layer has a density of at least about 5x106 cells/mL. However, Ingber discloses that in one embodiment both epithelial cells and endothelial cells are be seeded at a density of about 5x106 cells/mL (para 201-202). Thus, there is a suggestion present that the second cell type may be seeded at a density of about 5x106 cells/mL

Ingber further does not disclose that the second cell type may be intestinal myofibroblasts. 
Chen discloses intestinal tissue models (Abstract). Chen discloses seeding the surface of hollow channel, silk scaffold with a layer of human intestinal epithelial cells (Compartmentalized human intestinal tissue on 3D silk protein scaffolds, Fig. 1, Cell seeding on 3D silk scaffolds). Human intestinal myofibroblasts are seeded within the scaffold adjacent to the epithelial cells (Compartmentalized human intestinal tissue on 3D silk protein scaffolds, Fig. 1, Cell seeding on 3D silk scaffolds). Chen explains that the co-culture model results in fully polarized epithelial cells with microvilli, continuous brush borders, and which demonstrate apical staining (Compartmentalized human intestinal tissue on 3D silk protein scaffolds, Fig. 1, Cell seeding on 3D silk scaffolds). The co-cultures further demonstrate significantly greater mucus secretions than controls (Mucus layer production, Fig. 2). Chen concludes that the disclosed system may be highly useful for in vitro studies of intestinal conditions.
As each of Ingber and Chen are directed intestinal tissue models, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to use the myofibroblasts of Chen in the constructs of Ingber to more closely model native intestinal tissue. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632